DETAILED CORRESPONDENCE
This Office action is in response to the amendment filed September 8, 2022.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendment to claim 4.

New text is highlighter in bold.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 102 as being anticipated by MISUMI et al (WO-2017/144148).
The claimed invention recites the following:

    PNG
    media_image1.png
    825
    707
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    799
    626
    media_image2.png
    Greyscale

MISUMI et al report a photosensitive resin composition comprising a polysiloxane composition containing a photobase generator, seen here from paragraph [0010]:

    PNG
    media_image3.png
    752
    778
    media_image3.png
    Greyscale

 The compound of (IIIa) is a piperidine derived compound which generates a base when exposed to actinic radiation releasing an amine.
Applicants are directed to page 44, wherein the Examples 1-11 report a photobase generator, a polysiloxane coated at a thickness of 2.5 µm, see below for Examples 1-5:

    PNG
    media_image4.png
    452
    694
    media_image4.png
    Greyscale

Claims 2-4 are met by the disclosure in paragraphs [0027] to [0034].
Claim 5 is met by the disclosure in paragraph [0025].
 Claim 6 is met by the disclosure in paragraph [0101].
Claim 7 is met by the disclosure on page 49 and paragraph [0010].
Claim 8 is met by paragraph [0067].
Claim 9 is met by paragraph [0070].
Claim 10 is met by paragraph [0104] to [0105].
Claim 12 and 13 are met by paragraphs Table 1-1, page 44, paragraph [0107] and paragraph [0110], respectively.
The rejection over prior art the photobase generator of MISUMI et al is repeated wherein the photobase generator as claimed in formula (PBG-A) continues to recite a cyclic structure in the photobase generator wherein RA7 and RA8 “…are connected to each other via a C2-9 alkylene to form a cyclic structure to which a C1-6 hydroxyalkyl group is connected”.   
Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over TANIGAKI et al (201/0285477) in view of JP 2012-118523 (YAMASHITA et al) and WO-2017/131047 (SAKAI et al), further in view of KATAYAMA et al (2012/0183751).
The claimed invention has been recited above and is included by reference and new claim 17 recites the following:
    PNG
    media_image5.png
    223
    610
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    745
    592
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    591
    637
    media_image7.png
    Greyscale

TANIGAKI et al report a composition comprising which form cured films comprising a polysiloxane, a naphthoquinonediazide compound and a photoacid or photobase generator, see Table 4-1 on page 60 which is attached below:
    PNG
    media_image8.png
    436
    767
    media_image8.png
    Greyscale

TANIGAKI et al lack the claimed photobase generator as recited in claim 1 for formula (PBG-A) and (PBG-B).
YAMASHITA et al disclose the presence of a photobase generator which meets the claimed photobase generator (PBG-A), see paragraph [0019] attached below from the Japanese Plat Pat translation cite:

    PNG
    media_image9.png
    482
    1109
    media_image9.png
    Greyscale

This compound serves to promote/catalyzed the imidization reaction of the polyimide precursor. 
	SAKAI et al report a composition comprising a biguanide salt photobase generator, see page 130 from the WIPO patent, 
 
    PNG
    media_image10.png
    512
    910
    media_image10.png
    Greyscale

The translated table is seen here from the US Patent 10,774,062:
    PNG
    media_image11.png
    249
    838
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    326
    839
    media_image12.png
    Greyscale

The biguanide salt in Example 4 is shown here:
    PNG
    media_image13.png
    188
    389
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    147
    359
    media_image14.png
    Greyscale

Claims 2 is met by the disclosure in paragraphs [0088] of TANIGAKI et al.
Claim 3 is met by the disclosure in paragraphs [0082].
Claims 4 to 6 are met by the disclosure in paragraphs [0445] to [0493].
Claim 8 is met by Table 4-1 on page 60.
Claim 9 is met by paragraph [0223].
Claim 10 is met by paragraph [0244].
Claim 11 is met by paragraphs [0293] to [0294].
Claim 12 is met by paragraph [0248].
Claim 13 is met by paragraphs [0246 and [0394].
With respect to new claims 14-18. YAMASHITA et al continues to disclose the equivalence of the amine group being hydroxyalkyl or cyclic rings substituted with hydroxyalkyl groups.  KATAYAMA et al is also cited to disclose photobase generators wherein the nitrogen containing groups bonded to the N atom can be two separate alkyl groups or they can be bonded to form cyclic groups, see below:
    PNG
    media_image15.png
    425
    439
    media_image15.png
    Greyscale

	The photobase generator can be seen more specifically in General Formula (2) below:

    PNG
    media_image16.png
    177
    424
    media_image16.png
    Greyscale

            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition having polysiloxane resin to substituted know photobase generators such as the piperidine derived compounds from YAMASHITA et al, KATAYAMA et al or the biguanide salt of SAKAI et al to cure the composition of TANIGAKI et al with the reasonable expectation of same or similar results for high resolution, excellent heat resistance, cracking resistance and is alkali-developable.
	With respect to the content of the silanol compound in the polysiloxane, the Office do not have the ability to test for the by-product from the polymerization.  Because the processes in the prior art and the claimed invention are similar with no further purification/processing, the prior art polysiloxanes are asserted to inherently possess the S2/S1 ratio as claimed unless demonstrated by experimental evidence that the prior art polysiloxane lack the claimed ratio.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
December 9, 2022